      Case 3:18-cv-02468-W-MDD Document 1 Filed 10/26/18 PageID.1 Page 1 of 13

     Babak Hashemi, Esq. (State Bar No. 263494)
 1   LAW OFFICES OF BABAK HASHEMI, ESQ.
     4667 MacArthur Blvd., Suite 150
 2   Newport Beach, CA 92660
     Tel.: (949) 464-8529
 3   Fax: (949) 259-4584
     BabakHashemiLaw@gmail.com
 4
     Attorneys for Plaintiffs:
 5   JAMES RUTHERFORD, and
     THE ASSOCIATION 4 EQUAL ACCESS
 6

 7
                              UNITED STATES DISTRICT COURT
 8
                          SOUTHERN DISTRICT OF CALIFORNIA
 9

10
     JAMES RUTHERFORD, an                    Case No. '18CV2468 BEN MDD
11
     individual, THE ASSOCIATION 4           Complaint For Damages And
12   EQUAL ACCESS;                           Injunctive Relief For:
13              Plaintiffs,
                                             1. VIOLATIONS OF THE
14
     v.                                         AMERICANS WITH DISABILITIES
15                                              ACT OF 1990, 42 U.S.C. §12181 et
     PACIFIC WESTERN BANK, a                    seq.
16
     business of unknown form;
17   MISSION ROAD PARTNERS, L.P.,            2. VIOLATIONS OF THE UNRUH
     a California limited partnership; and      CIVIL RIGHTS ACT, CALIFORNIA
18
     DOES 1-10, inclusive,                      CIVIL CODE § 51 et seq.
19
                Defendants.
20

21

22

23         Plaintiffs, JAMES RUTHERFORD, and THE ASSOCIATION 4 EQUAL
24   ACCESS (“Plaintiffs”), complain of Defendants, PACIFIC WESTERN BANK, a
25
     business of unknown form; MISSION ROAD PARTNERS, L.P., a California
26
     limited partnership; and DOES 1-10, inclusive; and DOES 1-10 (“Defendants”)
27
     and alleges as follows:
28

                                              1
                                        COMPLAINT
         Case 3:18-cv-02468-W-MDD Document 1 Filed 10/26/18 PageID.2 Page 2 of 13


 1                                                      PARTIES:
 2   1.       Plaintiff JAMES RUTHERFORD suffers from spinal stenosis aggravated by
 3   a herniated disc. Plaintiff also suffers from an arthritic condition in his thumbs,
 4   which interferes with his ability to grab, twist, and turn objects. As a result of his
 5   physical impairments, Plaintiff is substantially limited in performing one or more
 6   major life activities, including but not limited to: walking, standing, sleeping,
 7   ambulating, ability to grab, twist, and turn objects such as door handles and/or
 8   sitting and uses a mobility device, including when necessary, a rollator walker or
 9   wheelchair. With such disabilities, Plaintiff qualifies as a member of a protected
10   class under the Americans with Disabilities Act (“ADA”), 42 U.S.C. §12102(2)
11   and the regulations implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq.
12   At the time of Plaintiff’s visits to Defendants’ facility and prior to instituting this
13   action, Plaintiff suffered from a “qualified disability” under the ADA, including
14   those set forth in this paragraph. Plaintiff is also the holder of a Disabled Person
15   Parking Placard.
16   2.       Plaintiff JAMES RUTHERFORD personally visited the Defendants’ facility
17   but was denied full and equal access and full and equal enjoyment of the facilities,
18   services, goods, and amenities within Defendants’ facility, even though he would
19   be classified as a “bona fide patron.” Specifically, JAMES RUTHERFORD
20   desired to and did visit the Subject Property with complete accessibilities as a
21   consumer, but experienced difficulty doing so due to Defendants' failure to provide
22   access to the parking lot and access to various amenities within the facility as
23   alleged herein.1
24   3.       Plaintiff ASSOCIATION 4 EQUAL ACCESS ("A4EA") is an association
25   with the purpose of providing ADA related resources and information to disabled
26   individuals and to ensure businesses increase accessibility at their facilities.
27   1
       Plaintiff Rutherford is also a tester in this litigation and a consumer who wishes to access Defendants' goods and
28   services. Plaintiff is was deterred from patronizing Business on these particular occasions, and continues to be
     deterred, but intends to return for the dual purpose of availing himself of the goods and services offered to the public
     and to ensure that Defendants cease evading its responsibilities under federal and state law.
                                                               2
                                                        COMPLAINT
      Case 3:18-cv-02468-W-MDD Document 1 Filed 10/26/18 PageID.3 Page 3 of 13


 1   4.    Plaintiff JAMES RUTHERFORD is a member of A4EA.
 2   5.    Plaintiff brings this action acting as a “private attorney general” as permitted
 3   under the American with Disabilities Act of 1990 (“ADA”) to privatize
 4   enforcement of the ADA without the American tax payer(s) bearing the financial
 5   tax burden for such action.
 6   6.    Plaintiffs are informed and believe, and based thereon allege, Defendant
 7   MISSION ROAD PARTNERS, L.P., owned the Subject Property located at River
 8   Village Plaza 5256 S. Mission Rd #1001 Bonsall, CA 92003 ("Subject Property"),
 9   where PACIFIC WESTERN BANK (“Business”) is located, in June 2018 and
10   August 2018, and continues to do so currently.
11   7.    Plaintiffs are informed and believe and based thereon alleges, Defendant
12   PACIFIC WESTERN BANK, owned, operated and controlled the Business,
13   located on the Subject Property in June 2018 and August 2018 and continues to do
14   so currently.
15   8.    Plaintiffs do not know the true names of Defendants, their business
16   capacities, their ownership connection to the subject property and business, or their
17   relative responsibilities in causing the access violations herein complained of, and
18   alleges a joint venture and common enterprise by all such Defendants. Plaintiffs
19   are informed and believe that each of the Defendants herein, including Does 1
20   through 10, inclusive, is responsible in some capacity for the events herein alleged,
21   or is a necessary party for obtaining appropriate relief. Plaintiffs will seek leave to
22   amend when the true names, capacities, connections, and responsibilities of the
23   Defendants and Does 1 through 10, inclusive, are ascertained.
24                             JURISDICTION AND VENUE
25   9.    This Court has subject matter jurisdiction over this action pursuant to
26   28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans
27   with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. ("ADA").
28   10.   This court has supplemental jurisdiction over Plaintiff’s non-federal claims
                                                3
                                           COMPLAINT
      Case 3:18-cv-02468-W-MDD Document 1 Filed 10/26/18 PageID.4 Page 4 of 13


 1   pursuant to 28 U.S.C. § 1367, the Unruh Civil Rights Act (the “UCRA”), because
 2   Plaintiff’s UCRA claims are so related to Plaintiff’s federal ADA claims in that
 3   they have the same nucleus of operative facts and arising out of the same
 4   transactions, they form part of the same case or controversy under Article III of the
 5   United States Constitution.
 6   11.    Venue is proper in this court pursuant to 28 U.S.C. §1391 because the real
 7   property which is the subject of this action is located in this district and because
 8   Plaintiffs' Claims arose in this district.
 9                                 FACTUAL ALLEGATIONS
10   12.    On or about June 2018 and August 2018, JAMES RUTHERFORD visited
11   the Business located on the Subject Property to avail himself of the goods and
12   services offered to the public. Specifically, Plaintiff desired to visit the Business as
13   a consumer, but experienced difficulty due Defendants' failure to provide
14   accessible parking, access ramp/curb cut and rout for disabled persons.
15   13.    The Business is a facility open to the public, a place of public
16   accommodation, and a business establishment.
17   14.    Parking spaces, access aisles and routes are one of the facilities, privileges
18   and advantages reserved by Defendants to persons at the property serving the
19   Business.
20   15.    Unfortunately, although parking spaces, access aisle, routes, access curb
21   ramps and routes were of the facilities reserved for patrons, there were no parking
22   spaces, access aisle, route(s) or ramp/curb-cuts available for persons with
23   disabilities that complied with the Americans with Disability Act Accessibility
24   Guidelines ("ADAAG”) in June 2018 and August 2018.
25   16.    The Subject Property and Business lack architectural barrier free facilities
26   for patrons with disabilities, causing Plaintiff to encounter the following barriers at
27   the Business and Subject Property: (1) the accessible parking spaces are not
28
                                                  4
                                             COMPLAINT
         Case 3:18-cv-02468-W-MDD Document 1 Filed 10/26/18 PageID.5 Page 5 of 13


 1   located on the shortest accessible route to the entrance per Section 208.3.12; (2) the
 2   curb ramp at the accessible parking space access aisle serving the main entrance,
 3   projects into the access aisle in violation of Section 406.53; (3) there is no
 4   accessible route connecting the parking to the main entrance or elements within the
 5   facility as required by Section 206.2.24.
 6   17.     These barriers represent unreasonable risks, including but not limited to, trip,
 7   fall and/or tip-over hazards when attempting to access the Business and Subject
 8   Property.
 9   18.     Plaintiffs are informed and believe, and based there on allege, currently,
10   there are no compliant, accessible parking spaces access aisle(s), access ramp/curb
11   cut or routes designed and reserved for persons with disabilities serving the
12   Business.
13   19.     Plaintiffs are informed and believe, and based there on allege, Defendants
14   have no policy or plan in place to ensure that the accessible parking spaces, access
15   aisles/ramps/curb-cuts or routes reserved for persons with disabilities were
16   available and/or compliant prior to June 2018 and August 2018.
17   20.     Plaintiffs are informed and believe, and based there on allege, Defendants
18   currently have no policy or plan in place to ensure that the accessible parking
19   spaces, access aisle/ramps/curb cuts or restrooms reserved for persons with
20   disabilities are available and/or remain compliant.
21   21.     Plaintiff, JAMES RUTHERFORD personally encountered these barriers
22   which represent a trip, fall and/or tip-over hazards when attempting to access the
23   Business and Subject Property. This inaccessible condition denied this Plaintiff
24   full and equal access and caused him difficulty, humiliation and frustration.
25   2
       Parking spaces complying with 502 that serve a particular building or facility shall be located on the shortest
     accessible route from parking to an entrance complying with 206.4. Where parking serves more than one accessible
26   entrance, parking spaces complying with 502 shall be dispersed and located on the shortest accessible route to the
     accessible entrances
27   3
       This section requires that curb ramps and the flared sides of curb ramps shall be located so that they do not project
     into vehicular traffic lanes, parking spaces, or parking access aisles.
28   4
       This section requires that at least one accessible route shall connect accessible buildings, accessible facilities,
     accessible elements, and accessible spaces that are on the same site.
                                                              5
                                                        COMPLAINT
         Case 3:18-cv-02468-W-MDD Document 1 Filed 10/26/18 PageID.6 Page 6 of 13


 1   22.     Members of the A4EA with mobility disabilities who at times are dependent
 2   upon a wheelchair or other mobility devices, have a keen interest in whether public
 3   accommodations have architectural barriers that impede full accessibility to those
 4   accommodations by individuals with mobility impairments.
 5   23.     Plaintiff JAMES RUTHERFORD encountered these barriers on June 11,
 6   2018 and has been deterred from patronizing the Business, Subject Property and its
 7   accommodations; however he intends to return to the Business and Subject
 8   Property for the dual purpose of availing himself of the goods and services offered
 9   to the public and to ensure that the Business and Subject Property ceases evading
10   its responsibilities under federal and state law.
11   24.     Plaintiff JAMES RUTHERFORD is and has been deterred from returning
12   and patronizing the Business and accompanying Subject Real Property because of
13   his knowledge of the illegal barriers that exist5. Members of the A4EA will also be
14   deterred from patronizing the Business and the accompanying Subject Property for
15   the same reasons alleged herein. Plaintiffs will, nonetheless, return to assess
16   ongoing compliance with the ADA and will return to patronize the business as a
17   customer once the barriers are removed.
18   25.     Defendants have failed to maintain in working and useable conditions those
19   features required to provide ready access to persons with disabilities.
20   26.     The violations identified above are easily removed without much difficulty
21   or expense. They are the types of barriers identified by the Department of Justice
22   as presumably readily achievable to remove and, in fact, these barriers are readily
23   achievable to remove. Moreover, there are numerous alternative accommodations
24   that could be made to provide a greater level of access if complete removal were
25   not achievable.
26   27.     Subject to the reservation of rights to assert further violations of law after a
27   5
       Plaintiff, Rutherford and his disabled, wheelchair bound fiancé are being deterred from patronizing the Business and
28   its accommodations, but intend to return to the Business for the dual purpose of availing themselves of the goods and
     services offered to the public and to ensure that the Business ceases evading their responsibilities under federal and
     state laws.
                                                              6
                                                       COMPLAINT
         Case 3:18-cv-02468-W-MDD Document 1 Filed 10/26/18 PageID.7 Page 7 of 13


 1   site inspection found infra at paragraphs 28 and 29, Plaintiffs are informed and
 2   believe there are additional ADA violations which affect JAMES RUTHERFORD
 3   and A4EA members.
 4   28.      Given the obvious and blatant violation alleged hereinabove, Plaintiffs
 5   allege, on information and belief, that there are other violations and barriers in the
 6   site that relate to his disability. Plaintiffs seek to have all barriers related to their
 7   disabilities remedied. Plaintiffs will amend the complaint, to provide proper notice
 8   regarding the scope of this lawsuit, once they conduct a site inspection.6
 9   29.      Given the obvious and blatant violation alleged hereinabove, Plaintiffs
10   allege, on information and belief, that the failure to remove these barriers was
11   intentional because: (1) these particular barriers are intuitive and obvious; (2)
12   Defendants exercised control and dominion over the conditions at this location,
13   and therefore, (3) the lack of accessible facilities was not an accident because had
14   the Defendants intended any other configuration, they had the means and ability to
15   make the change. Without injunctive relief, plaintiffs will continue to be unable to
16   fully access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
17                                                    FIRST CLAIM
18       VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
19                                              42 U.S.C. § 12181 et seq.
20   30.      Plaintiffs re-allege and incorporate by reference all paragraphs alleged above
21   and each and every other paragraph in this Complaint necessary or helpful to state
22   this claim as though fully set forth herein.
23   31.      Under the ADA, it is an act of discrimination to fail to ensure that the
24   privileges, advantages, accommodations, facilities, goods, and services of any
25   place of public accommodation are offered on a full and equal basis by anyone
26   who owns, leases, or operates a place of public accommodation. See 42 U.S.C. §
27
     6
28    Please be on notice that the Plaintiffs seek to have all barriers related to his disability remedied. See Doran v. 7-11,
     524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff encounters one barrier at a site, he can sue to have all
     barriers that relate to her disability removed regardless of whether he personally encountered them)
                                                                 7
                                                          COMPLAINT
      Case 3:18-cv-02468-W-MDD Document 1 Filed 10/26/18 PageID.8 Page 8 of 13


 1   12182(a).
 2   32.    Discrimination is defined, inter alia, as follows:
 3                 a.     A failure to make reasonable modifications in policies,
 4                        practices, or procedures, when such modifications are necessary
 5                        to afford goods, services, facilities, privileges, advantages, or
 6                        accommodations to individuals with disabilities, unless the
 7                        accommodation would work a fundamental alteration of those
 8                        services and facilities. 42 U.S.C. §12182(b)(2)(A)(ii).
 9                 b.     A failure to remove architectural barriers which such removal is
10                        readily achievable. 42 U.S.C. §12182(b)(2)(A)(iv). Barriers
11                        are defined by reference to the ADAAG, found at 28 C.F.R.,
12                        Part 36, Appendix "D".
13                 c.     A failure to make alterations in such a manner that, to the
14                        maximum extent feasible, the altered portions of the facility are
15                        readily accessible to and usable by individuals with disabilities,
16                        including individuals who use wheelchairs, or to ensure that, to
17                        the maximum extent feasible, the path of travel to the altered
18                        area and the bathrooms, telephones, and drinking fountains
19                        serving the area, are readily accessible to and usable by
20                        individuals with disabilities. 42 U.S.C. §12183(a)(2).
21   33.    Any business that provides parking spaces must provide accessible parking
22   spaces.     1991 Standards §4.1.2(5).    2010 Standards § 208.       Under the 1991
23   Standards, parking spaces and access aisles must be level with surface slopes not
24   exceeding 1:50 (2.0%) in all directions. 1991 Standards §4.6.2.
25   34.    In addition to lacking accessible disabled parking, appropriate signage,
26   access routes and failing to provide compliant restrooms to the Business; the
27   failure to ensure that accessible facilities were available and ready to be used by
28   Plaintiff is a violation of law.
                                                8
                                           COMPLAINT
      Case 3:18-cv-02468-W-MDD Document 1 Filed 10/26/18 PageID.9 Page 9 of 13


 1   35.   As set forth hereinabove, Defendants' failure to provide accessible parking
 2   and access route(s) are violations of the law.
 3   36.   A public accommodation must maintain in operable working condition those
 4   features of its facilities and equipment that are required to be readily accessible to
 5   and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 6   37.   As alleged herein, the failure to ensure that accessible facilities were
 7   available and ready to be used by Plaintiff(s) is a violation of law.
 8   38.   Given its location and options, Plaintiffs will continue to desire to patronize
 9   the Subject Business but have been and will continue to be discriminated against
10   due to lack of accessible facilities and, therefore, seek injunctive relief to remove
11   the barriers.
12                                     SECOND CLAIM
13   VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL
14                                     CODE § 51 et seq.
15   39.   Plaintiffs re-allege and incorporate by reference all paragraphs alleged above
16   and each and every other paragraph in this Complaint necessary or helpful to state
17   this claim as though fully set forth herein.
18   40.   California Civil Code §51 et seq., the UCRA, guarantees equal access for
19   people with disabilities to the accommodations, advantages, facilities, privileges,
20   and services of all business establishments of any kind whatsoever. Defendants are
21   systematically violating the UCRA, Civil Code §51 et seq.
22   41.   Because Defendants violated Plaintiffs' rights under the ADA, they also
23   violated the UCRA and are liable for damages. (Civ. Code §51(f),52(a).) These
24   violations are ongoing.
25   42.   Plaintiffs are informed and believe, and based thereon allege, Defendants'
26   actions constitute intentional discrimination against Plaintiffs on the basis of a
27   disability, in violation of the UCRA, Civil Code §51 et seq., because Defendants
28   have been previously put on actual notice that its premises is inaccessible to
                                                9
                                           COMPLAINT
     Case 3:18-cv-02468-W-MDD Document 1 Filed 10/26/18 PageID.10 Page 10 of 13


 1   Plaintiffs.   Despite this knowledge, Defendants maintain their premises in an
 2   inaccessible form, and Defendants have failed to take actions to correct these
 3   barriers.
 4   43.    Because the violation of the UCRA resulted in difficult, discomfort or
 5   embarrassment for the individual Plaintiff, Defendants are also responsible for
 6   statutory damages, i.e. a civil penalty. (Civ. Code § 55.56(a)-(c).)
 7                                         PRAYER
 8   WHEREFORE, Plaintiffs pray that this court award damages provide relief as
 9   follows:
10          1.     A preliminary and permanent injunction enjoining Defendants from
11   further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
12   51 et seq. with respect to its operation of the Subject Business associated the
13   Subject real Property; Note: Plaintiffs are not invoking section 55 of the
14   California Civil Code and is not seeking injunctive relief under the Disable
15   Persons Act at all.
16          2.     An award of actual damages and statutory damages of not less than
17   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
18          3.     An additional award of $4,000.00 as deterrence damages for each
19   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
20   LEXIS 150740 (USDC Cal, E.D. 2016);
21          4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
22   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
23

24

25

26   ///
27   ///
28   ///
                                               10
                                           COMPLAINT
     Case 3:18-cv-02468-W-MDD Document 1 Filed 10/26/18 PageID.11 Page 11 of 13


 1                               DEMAND FOR JURY TRIAL
 2         Plaintiffs hereby respectfully request a trial by jury on all appropriate issues
 3   raised in this Complaint.
 4

 5
     Dated: October 25, 2018          LAW OFFICES OF BABAK HASHEMI, ESQ.
 6

 7                                    By:     /s/ Babak Hashemi
                                             Babak Hashemi, Esq.
 8                                           Attorney for Plaintiffs
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                               11
                                            COMPLAINT
JS 44 (Rev. 12/12)
                  Case 3:18-cv-02468-W-MDD Document 1 Filed 10/26/18 PageID.12 Page 12 of 13
                                                                            CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
JAMES RUTHERFORD, an                                                                                         PACIFIC WESTERN BANK, a business of unknown form;
individual, THE ASSOCIATION 4                                                                                MISSION ROAD PARTNERS, L.P., a California limited partnership;
EQUAL ACCESS;                                                                                                and DOES 1-10, inclusive,
    (b) County of Residence of First Listed Plaintiff             Riverside                                   County of Residence of First Listed Defendant San Diego
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
Babak Hashemi, Esq. (State Bar No. 263494)
Law Offices of Babak Hashemi                                                                                                                    '18CV2468 BEN MDD
4667 MacArthur Blvd., ste150, Newport Beach CA,Tel: 949-464-8529

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          ACT OF 1990, 42 U.S.C. §12181 et seq., CIVIL CODE § 51 et seq.
VI. CAUSE OF ACTION Brief description of cause:
                                          Violations of Americans with Disabilities Act
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/26/2018                                                              /s/ Babak Hashemi
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
                 Case 3:18-cv-02468-W-MDD Document 1 Filed 10/26/18 PageID.13 Page 13 of 13
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
